Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Here, the claim recites “wherein the cable being two feet in length, wherein the cable being four feet in length, wherein the cable being six feet in length….” These multiple recitations of different length requirements render the claim indefinite because it is not certain which length is required by the claims. For purposes of examination it will be assumed that the listed lengths are alternatives.
Furthermore, claims 12, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the claim recites “an apple device” and “an android device.” The use of trademark name as a claim limitation renders the claim indefinite. See MPEP 2173.05(u). 
Finally, claims 3 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because these claims add step(s) to an independent claim which utilized the transitional phrase “consisting of.” A dependent claim may not add an element or step to such a claim. See MPEP 2111.03 (II).

Claim Objections
Claims 1, 8, 12, and 18 are objected to because of the following informalities:  
In claim 1, line 6, “the charging end” lacks antecedent basis.
In claim 8, line 2, “Phillips’s” is misspelled.
In claim 12, line 2, “lightening” is a misspelling of lightning. 
In claim 18, “Phillips’s” and “lightening” are misspelled like the above claims.
Appropriate correction is required.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0244475 (“Sayadi”) in view of U.S. Pat. No. 7,000,746 (“Mackin”) and U.S. Pat. No. 6,424,551 (“Lin”) and U.S. Pat. No. 2,860,197 (“Kost”).
Regarding claim 1, Sayadi discloses an outlet mounted to a wall, the outlet consisting of: 
a face plate ([0005]), the face plate having a plurality of openings (110, 115); 
a cable (120) extending from the face plate; 
a retractor assembly (355), wherein the retractor assembly being interior to an electrical box (105) and wherein the retractable retractor assembly having a cable (120, and see Fig. 3 and [0041]), the cable coupled to a charging end (end near 140), 
the cable being extending from the retractor assembly and coupled to a charging head (140), 
an AC/DC port (110).
Sayadi does not disclose retractor assembly having a pully, an axle, a retractor wheel, wherein the retractor wheel for holding the cable, wherein the axle movably coupled to the pully, wherein the axle rotates the retractor wheel, wherein the axle prevents the pully from movement, and wherein the retractor wheel holding the cable wherein the cable being easily extracted when the cable being retracted; and the cable being coupled to a cord feed support feeding the cable to the retractor assembly when being retracted or feeding the cable to the outlet when being extracted.
However, Mackin teaches a box with a retractable cable attached to a connector, with a retractor assembly having a pully, an axle, and retractor wheel (see Fig. 2), wherein the retractor wheel for holding the cable (23), wherein the axle movably coupled to the pully (29 rotates about the axle), wherein the axle rotates the retractor wheel (the wheel rotates around the axle), wherein the axle prevents the pully from movement (the pully is maintained about the axle during rotation), and wherein the retractor wheel holding the cable wherein the cable being easily extracted when the cable being retracted (see Fig. 2); and the cable being coupled to a cord feed support (30, 32) feeding the cable to the retractor assembly when being retracted or feeding the cable to the outlet when being extracted (see Figs. 1 – 2). It would have been obvious to modify Sayadi to include the retractor assembly of Mackin, because the retractor assembly allows the cable to smoothly and repeatably be deployed and retracted as required by a user.
Sayadi also does not disclose an actuator, the actuator coupled to the retractor assembly, wherein when the actuator being actuated, the retractable assemble retracts the cable.
However, Lin teaches a power supply converter includes retractor assembly being interior to an electrical box 2 and wherein the retractable assembly having a cable 3, the cable coupled to the charging end (Figs. 2, 5-6) and an actuator 5 coupled to the retractable assembly, wherein when the actuator being actuated, the retractable assemble retracts the cable (col. 2, lines 35-52, Figs. 2, 5-6). It would have been obvious to further modify Sayadi as modified above to include an actuator, the actuator coupled to the retractable assembly to release the cable and thereby the cable can be retracted or extended as needed with the actuator affording additional control over the timing and extent of movement of the cable.
Sayadi also does not disclose a grommet coupled to a first of the plurality of openings, the grommet being a port for the cable and the charging end and wherein the grommet having a stopper, wherein the stopper being for preventing the charging end from retracting behind the face plate.
However, Kost teaches an electrical box with a retractable cable having a connector (see Fig. 6), and a grommet  (89) coupled to a cable device opening, the grommet being a port for the cable and the charging end (see Fig. 6) and wherein the grommet having a stopper (the face of the grommet, see Fig. 6), wherein the stopper being for preventing the charging end from retracting behind the face plate (see Fig. 6). It would have been obvious to further modify Savadi to include a grommet in the cable device opening as taught by Kost, because the grommet will help prevent the cable from being damaged by sharp edges of the housing at the opening and will also help ensure that the cable does not retract back into the housing.
Regarding claim 3, Sayadi does not disclose wherein the outlet having a height of between three and one-half and four (3.5 - 4) inches. Here, the assembly is disclosed as being sized to accommodate standard wall plugs and standard connectors (see Fig. 1 and 5), thus the disclosed assembly does disclose that the height of the outlet is on the order of a few inches but does not specify the claimed range. Regarding the particular dimensions of the height to the extent that Sayadi does not specify exact dimensions, workable dimensions of the height would have been a matter of routine experimentation in order to fit the outlet into a desired wall opening.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955) (Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation). Furthermore, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). 
Regarding claim 4, Sayadi does not disclose wherein the outlet having a length of between two and two and one-half (2 - 2.5) inches. Here, the assembly is disclosed as being sized to accommodate standard wall plugs and standard connectors (see Fig. 1 and 5), thus the disclosed assembly does disclose that the length of the outlet is on the order of a few inches but does not specify the claimed range. Regarding the particular dimensions of the length to the extent that Sayadi does not specify exact dimensions, workable dimensions of the length would have been a matter of routine experimentation in order to fit the outlet into a desired wall opening.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955) (Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation). Furthermore, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). 
Regarding claim 5, Sayadi does not disclose wherein the outlet wherein the outlet having a depth of between two and one-half and three (2.5 - 3) inches. Here, the assembly is disclosed as being sized to accommodate standard wall plugs and standard connectors (see Fig. 1 and 5) and is sized to fit within a wall (550), thus the disclosed assembly does disclose that the depth of the outlet is on the order of a few inches but does not specify the claimed range. Regarding the particular dimensions of the depth to the extent that Sayadi does not specify exact dimensions, workable dimensions of the depth would have been a matter of routine experimentation in order to fit the outlet into a desired wall opening.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955) (Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation). Furthermore, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). 
Regarding claim 6, Sayadi discloses the outlet having a rectangular shape (see Fig. 1).
Regarding claim 7, Sayadi does not disclose the outlet being made out of a hard-plastic material. It would have been obvious make the outlet a hard plastic material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Here, hard plastic is a known material that is lightweight and easy to form into a plate shape and which will withstand repetitive use by a user.
Regarding claim 8, Sayadi discloses a plate screw (see Figs. 4 – 5), but the plate screw does not appear to be a Philips head screw. Philips screw heads are well known and commonly used. It would have been obvious to make the screw head of the screw a Philips head screw, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Here, the disclosed screw has a head which is used to detach and attach the plate, and substituting a Philips head on the screw would lead to predictable results of the screw being actuatable by a user.
Regarding claims 9 - 11, Sayadi does not disclose wherein the cable being two (2) feet in length, or four feet in length, or six feet in length. Here, the assembly is disclosed as being sized to accommodate a cable extending several inches away from a wall (see Fig. 5), but does not specify the claimed distances. Regarding the particular dimensions of the cable length, to the extent that Sayadi does not specify exact dimensions, workable dimensions of the cable length would have been a matter of routine experimentation in order to provide a desirable amount of cable length within the box.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955) (Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation). Furthermore, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). 
Regarding claim 12, Sayadi discloses the charging end being for an apple device (30 pin connector) and discloses USB style connectors, but not a lightning connector. It would have been obvious to make the charging end a lightning connector, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Here, lightning connectors are well known connectors that are in a USB style which are used by certain Apple products, and the substitution of a lightning connector for the disclosed connectors would lead to predictable results.
Regarding claim 13, Sayadi discloses the charging end being for an android device (USB micro) (see the abstract).
Regarding claim 14, Sayadi discloses the outlet having a plurality of charging ends, and wherein the outlet having a plurality of cables (see at least Fig. 5).
Regarding claim 15, Sayadi discloses each of the plurality of charging ends being different (see at least Fig. 5).
Regarding claim 18, claim 18 is a recitation of the limitations of claim 1 and 3 – 13 all combined into one claim. Claim 18 is rejected as discussed above.

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
As best understood, Applicant argues that the claim preamble “consisting of” is a limiting preamble and the combination of references do not satisfy the claim. While this limiting transitional phrase does exclude any additional steps or element, the obviousness rejections written above do not bring in any elements that are not necessarily required by the claims. In other words, the claims are read upon by the above discussed combination of references and additional elements are not included in the combinations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833